IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

Plaintiff, Case No.: 8:19CB5

VS. ORDER TO APPEAR

COLTON J. CLARK
Defendant.

 

 

You are ordered to appear for your next court hearing on Tuesday,
August 27, 2019 at 9:00 a.m. in Courtroom No. 7 at the Roman L. Hruska
Federal Courthouse, 111 S. 18th Plaza, Omaha, Nebraska,

Failing to appear in court as directed may result in a warrant being
issued for your arrest. You may be subject to an additional charge of
Failure to Appear or a finding of Contempt of Court. Each of these may be
punishable by a term of imprisonment, a fine or both.

Dated: July 30, 2019

BY THE COURT:

s/ Susan M. Bazis
United States Magistrate Judge

Defendant hereby acknowledges receipt of this Order and promises to
appear at the date and time above.

July 30, 2019 LET Lae

Date Defendant

 
